UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-7682


ERIC SAMUEL,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Timothy M. Cain, District Judge.
(3:10-cv-01610-TMC)


Submitted:   January 22, 2013             Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Samuel, Appellant Pro Se.    James Anthony Mabry, Assistant
Attorney General, Donald John Zelenka, Senior Assistant Attorney
General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eric Samuel seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on Samuel’s 28 U.S.C. § 2254 (2006) petition.                          The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1)(A) (2006).

A   certificate       of      appealability       will    not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief   on    the    merits,    a   prisoner      satisfies      this   standard      by

demonstrating        that     reasonable        jurists   would       find    that     the

district      court’s      assessment    of     the   constitutional         claims    is

debatable     or     wrong.      Slack     v.    McDaniel,      529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Samuel has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            We

dispense      with    oral      argument      because     the    facts       and     legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3